Citation Nr: 1618682	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-21 928	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel
INTRODUCTION

The Veteran served on active duty from August 1955 to August 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 RO decision.  The Veteran presented sworn testimony during a March 2016 hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He asserts that both conditions had their inception during his active service, when he served as a radioman.  He testified during the hearing on appeal as to the noisy conditions aboard ship generally, and also as to the noise involved in his occupation as a radioman.  With regard to his duties as a radioman, he recalled that he had to turn up the volume in his headphones higher and higher as time went on due to hearing loss that he noticed at the time.  He also testified that although he had been exposed to some occupational noise after service, when he worked as a contractor, that he wore hearing protection on these jobs.

Essentially, the claim so far has been denied because of the length of time which has passed between the Veteran's service and his claim for service connection.  A VA nexus opinion was obtained in the attempt to bridge this gap; however the VA examiner concluded it is unlikely the Veteran's currently-shown hearing loss had its inception during service.  

During the hearing, the Veteran testified that he had been wearing hearing aids since the late 1970s or early 1980s, and that in this capacity he had been having hearing tests as well.  The Board finds that an attempt to obtain the reports reflecting these tests would be helpful to the Veteran's claims.  If these reports show the extent of his hearing loss in the 1970s or 1980s, or indeed at any point prior to 2008, which is the earliest medical evidence of hearing loss currently contained in the record, they could provide additional information to allow a VA audiological expert to render a more-informed opinion as to whether it is more, less, or equally likely that the Veteran's current hearing loss and tinnitus had its inception during service.  Therefore, upon remand, these records should be requested from the Veteran's hearing aid providers over the years.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should obtain the names and addresses of all medical care providers who treated the Veteran for hearing loss since 1970.  After securing the necessary release from the Veteran, the RO should obtain these records, to include all audiometric test reports for inclusion in the claims file.

2.  After the development requested above has been completed, the RO should again review the record.  Any additional evidentiary development, such as obtaining another medical opinion, which may become apparent at this point should be accomplished.  If either benefit sought on appeal remains denied, the Veteran and his representative  should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

